Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see papers, filed on 8/4/21, with respect to Claims 1-9 have been fully considered and are persuasive.  The Non-Final rejection of 5/4/21 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a filling unit for a manufacturing machine for the disposable cartridges for electronic cigarettes; the filling unit comprises:
a scraper element (40), which is arranged inside the tank (24) in a fixed position
immediately upstream of the transfer device (33) relative to the rotation direction of the tank (24), is in contact with the base disc (28) so that the tobacco (32) cannot pass under the scraper element (40), and fulfils the function of pushing away the tobacco (32) that rests on the base disc (28) on the outside of the seats (27); and
a series of deviating walls (38, 39) which are arranged inside the tank (24) in a fixed position upstream of the scraper element (40) relative to the rotation direction of the tank (24), are independent and separate from the scraper element (40), and are adapted to interfere with the tobacco (32) present inside the tank (24) so as to define preferential and/or forced passage paths for the tobacco (32), as defined within the context of claim 1 along with all other claim limitations.

a scraper element (40), which is arranged inside the tank (24) in a fixed position
immediately upstream of the transfer device (33) relative to the rotation direction of the tank (24), is in contact with the base disc (28) so that the tobacco (32) cannot pass under the scraper element (40), and fulfils the function of pushing away the tobacco (32) that rests on the base disc (28) on the outside of the seats (27);
a compression device arranged inside the tank in a fixed position upstream of the
scraper element relative to the rotation direction of the tank, and adapted to compress the tobacco into the seats; and a series of deviating walls (38, 39) which are arranged inside the tank (24) in a fixed position upstream of the scraper element (40) relative to the rotation direction of the tank (24), are independent and separate from the scraper element (40), and are adapted to interfere with the tobacco (32) present inside the tank (24) so as to define preferential and/or forced passage paths for the tobacco (32), wherein the series of deviating walls comprises one or more deviating walls arranged to direct the tobacco away from the seats arranged at the compression device, as defined within the context of claim 10 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753